EXHIBIT Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 2777 East Camelback Road Suite 375 Phoenix, AZ 85016 www.capitolbancorp.com Analyst Contact: Media Contact: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director of Shareholder Services 517-372-7402 CAPITOL BANCORP REPORTS SECOND QUARTER RESULTS 2ND QUARTER 2008 HIGHLIGHTS · Assets Exceed $5.3 Billion · Year-over-Year Growth in Loans (20%) · Linked-Quarter Growth in Assets (22%) and Deposits (21%) · Total Capital in Excess of 13% of Total Assets and Strong Support as Measured by Traditional Risk-Based and Tier 1 Ratios · Bank Openings in North Carolina and Arizona LANSING, Mich. and PHOENIX, Ariz.: July 17, 2008: Capitol Bancorp reported today earnings of $623,000 for the second quarter of 2008 and assets exceeding $5.3 billion. Earnings per diluted share for the quarter were $0.04, a decrease from the $0.37 per diluted share reported in the second quarter of 2007. Net income for the quarter approximated $623,000, a decrease from approximately $6.3 million reported for the second quarter of 2007. With year-over-year growth of 20 percent and linked-quarter growth approximating 22 percent, consolidated assets exceeded $5.3 billion, compared to the $4.4 billion at June 30, 2007.An increase of 20 percent brought total portfolio loans to approximately $4.6 billion from $3.8 billion at June 30, 2007.Total deposits increased by 18 percent to approximately $4.2 billion from the $3.5 billion reported at June 30, 2007, and reflect 21 percent growth on a linked-quarter basis as Capitol Bancorp continues to focus on building core funding sources within its franchise during these volatile times. Capitol’s Chairman and CEO Joseph D. Reid said, “Although Capitol continues to confront a turbulent financial sector, we remain committed to our operating discipline that is designed to build long-term value for our shareholders through a strategy of geographic diversification and balance sheet strength.We continue to maintain solid double-digit core capital support levels as measured by the Corporation’s leverage, tier 1 and total risk-based capital ratios most recently reported at approximately 13 percent, 14 percent and 15 percent, respectively.These strong balance sheet measurements have been subsequently fortified with the successful consummation of our public trust preferred offering in early July.” Page 1 of 11 Capitol Bancorp has continued its geographic diversification initiatives in 2008 through the addition of four de novo affiliate banks.In January, Adams Dairy Bank, located in Blue Springs, Missouri opened, followed by Mountain View Bank of Commerce, in Westminster, Colorado in February, Colonia Bank in Phoenix, Arizona in April, and Pisgah Community Bank, located in Asheville, North Carolina, in May.Capitol Bancorp’s national network of banks currently consists of 64 banks operating in 17 states. Quarterly Performance Consolidated net operating revenues decreased slightly to approximately $48.7 million for the second quarter of 2008, compared to approximately $51.4 million reported for the same period in 2007.The net interest margin, reflecting continued compression in this challenging environment, was 3.5 percent in the second quarter of 2008.The net interest margin was affected by many factors, including recent dramatic rate cuts over the past year by the Federal Reserve, competitive market pricing on both sides of the balance sheet, the impact of an elevated level of nonperforming loans, and modestly lower levels of noninterest-bearing demand deposit accounts year-over-year.Noninterest income expanded nearly 11 percent year-over-year, reflecting the continued positive results of Capitol’s expanding wealth management initiatives and modestly expanding core fee income sources at its affiliate banks, helping to mitigate further softening in its mortgage banking revenue. Net income for the quarter approximated $623,000, a decrease from approximately $6.3 million reported for the second quarter of 2007.Challenges resulting from a weakening national economy, especially felt in the Great Lakes Region, were contributing factors to the decrease in earnings.As Capitol continues to leverage infrastructure investments made during 2006 and 2007, operating expenses increased 13 percent year-over-year, tied primarily to the launching of twelve de novo banks during that same period.Diluted earnings per share decreased from $0.37 reported in the second quarter of 2007 to $0.04 for the same period of 2008.The second quarter provision for loan losses increased to approximately $9.0 million over the nearly $4 million for the same period in 2007. Six Month Performance Revenue slightly exceeded $97 million for the six months ended June 30, 2008, a slight decrease compared to the approximate $101 million for the year-ago period.Diluted earnings per share of $0.16 for the first half of 2008 decreased from the $0.73 reported last year.Solid noninterest income growth (14 percent year-over-year) was unable to offset the effects of a compressed margin, reserve building and infrastructure investment.Bank performance and related earnings contribution of the Corporation’s mature banks in its Great Lakes Region was a major reason for the earnings decrease. Balance Sheet With total capital resources in excess of $707 million at quarter-end, the total capital-to-asset ratio exceeded 13 percent, providing solid support for the Corporation’s more than $5.3 billion balance sheet.To augment Capitol’s already sound capital position, in early July 2008, the Corporation completed an offering of $33.5 million of trust preferred securities issued by Capitol Trust XII.Several of Capitol’s bank subsidiaries purchased securities in this offering.Joseph D. Reid stated, “We are pleased with this successful non-equity capital raise which serves to reinforce our strong capital position, and ensures that during these uncertain times Capitol is well-positioned to support our existing franchise as well as anticipated continued future growth.We seek to continue to ensure that during volatile times such as this, that historically result in Page 2 of 11 significant turmoil and upheaval for the financial sector, well-positioned entities like Capitol Bancorp with available resources can opportunistically capitalize on opportunities within our existing footprint.” Net charge-offs increased to 0.60 percent in the second quarter of 2008 from the 0.49 percent reported in the first quarter of 2008 and 0.18 percent reported for the corresponding period of 2007.The ratio of nonperforming assets to total assets was 2.6 percent at June 30, 2008 compared to 2.2 percent reported at March 31, 2008.The allowance coverage ratio of nonperforming loans decreased modestly from 69 percent at March 31, 2008 to approximately 67 percent at June 30, 2008, while the allowance for loan losses increased to 1.40 percent ofportfolio loans at June 30, 2008 from 1.38 percent at March 31, 2008.The Corporation remains disciplined in its approach to portfolio review and analysis and, as a result, the second quarter provision for loan losses was roughly 1.3 times second quarter net charge-offs (approximately 1.5 times coverage for charge-offs through the first six months of 2008). About Capitol Bancorp Limited Capitol Bancorp Limited (NYSE: CBC) is a $5.3 billion national community bank development company, with a network of 64 separately chartered banks with operations in 17 states.It is the holder of the most individual bank charters in the country.Capitol Bancorp Limited identifies opportunities for the development of new community banks, raises capital for and mentors new community banks through their formative stages and provides efficient services to its growing network of community banks.Each community bank has full local decision-making authority and is managed by an on-site president under the direction of a local board of directors, composed of business leaders from the bank’s community.Founded in 1988, Capitol Bancorp Limited has executive offices in Lansing, Michigan, and Phoenix, Arizona. Page 3 of 11 CAPITOL BANCORP LIMITED SUMMARY OF SELECTED FINANCIAL DATA (in thousands, except share and per share data) Three Months Ended Six Months Ended June 30 June 30 2008 2007 2008 2007 Condensed statements of operations: Interest income $ 76,137 $ 81,254 $ 155,640 $ 159,093 Interest expense 33,945 35,712 71,513 68,870 Net interest income 42,192 45,542 84,127 90,223 Provision for loan losses 9,019 3,990 17,977 7,922 Noninterest income 6,477 5,843 13,042 11,428 Noninterest expense 47,788 42,214 92,593 84,037 Income (loss) before income taxes (2,078 ) 8,644 (1,882 ) 16,679 Net income $ 623 $ 6,298 $ 2,814 $ 12,569 Per share data: Net income - basic $ 0.04 $ 0.37 $ 0.16 $ 0.75 Net income - diluted 0.04 0.37 0.16 0.73 Book value at end of period 22.29 22.48 22.29 22.48 Common stock closing price at end of period $ 8.97 $ 27.33 $ 8.97 $ 27.33 Common shares outstanding at end of period 17,317,000 17,256,000 17,317,000 17,256,000 Number of shares used to compute: Basic earnings per share 17,144,000 16,961,000 17,143,000 16,829,000 Diluted earnings per share 17,177,000 17,184,000 17,179,000 17,222,000 2nd Quarter 1st Quarter 4th Quarter 3rd Quarter 2nd Quarter 2008 2008 2007 2007 2007 Condensed statements of financial position: Total assets $ 5,340,400 $ 5,066,683 $ 4,901,763 $ 4,654,012 $ 4,439,279 Portfolio loans 4,564,522 4,467,628 4,314,701 4,030,384 3,801,773 Deposits 4,157,634 3,945,754 3,844,745 3,673,950 3,523,346 Stockholders' equity 385,965 387,433 389,145 390,466 387,917 Total capital $ 707,232 $ 708,111 $ 701,473 $ 689,643 $ 668,067 Key performance ratios: Return on average assets 0.05 % 0.18 % 0.28 % 0.53 % 0.58 % Return on average equity 0.64 % 2.25 % 3.48 % 6.15 % 6.54 % Net interest margin 3.50 % 3.62 % 4.17 % 4.42 % 4.53 % Efficiency ratio 98.19 % 92.38 % 91.23 % 82.70 % 82.15 % Asset quality ratios: Allowance for loan losses / portfolio loans 1.40 % 1.38 % 1.35 % 1.31 % 1.30 % Total nonperforming loans / portfolio loans 2.10 % 1.99 % 1.68 % 1.31 % 1.10 % Total nonperforming assets / total assets 2.63 % 2.20 % 1.82 % 1.42 % 1.17 % Net charge-offs (annualized) / average portfolio loans 0.60 % 0.49 % 0.41 % 0.45 % 0.18 % Allowance for loan losses / nonperforming loans 66.77 % 69.41 % 80.03 % 100.21 % 118.28 % Capital ratios: Stockholders' equity / total assets 7.23 % 7.65 % 7.94 % 8.39 % 8.74 % Total capital / total assets 13.24 % 13.98 % 14.31 % 14.82 % 15.05 % Forward-Looking Statements This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements include expressions such as "expects", "intends", "believes" and "should" which are not necessarily statements of belief as to the expected outcomes of future events.Actual results could materially differ from those presented due to a variety of internal and external factors.Actual results could materially differ from those contained in, or implied by, such statements.Capitol Bancorp Limited undertakes no obligation to release revisions to these forward-looking statements or reflect events or circumstances after the date of this release. Supplemental analyses follow providing additional detail regarding Capitol's results of operations, financial position, asset quality and other supplemental data. Page 4 of 11 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Income (Unaudited) (in thousands, except per share data) Three Months Ended June 30 Six Months Ended June 30 2008 2007 2008 2007 INTEREST INCOME: Portfolio loans (including fees) $ 74,238 $ 77,178 $ 151,569 $ 150,702 Loans held for sale 236 390 536 1,336 Taxable investment securities 102 193 235 401 Federal funds sold 1,008 3,109 2,221 5,653 Other 553 384 1,079 1,001 Total interest income 76,137 81,254 155,640 159,093 INTEREST EXPENSE: Deposits 26,989 30,267 57,677 58,596 Debt obligations and other 6,956 5,445 13,836 10,274 Total interest expense 33,945 35,712 71,513 68,870 Net interest income 42,192 45,542 84,127 90,223 PROVISION FOR LOAN LOSSES 9,019 3,990 17,977 7,922 Net interest income after provision for loan losses 33,173 41,552 66,150 82,301 NONINTEREST INCOME: Service charges on deposit accounts 1,457 1,187 2,790 2,292 Trust and wealth-management revenue 1,563 1,117 3,208 2,154 Fees from origination of non-portfolio residential mortgage loans 1,063 1,305 1,984 2,612 Gain on sales of government-guaranteed loans 643 550 1,223 1,350 Gain on sales of other non-portfolio commercial loans 343 309 660 629 Realized gains on sale of investment securities available for sale 2 - 45 - Other 1,406 1,375 3,132 2,391 Total noninterest income 6,477 5,843 13,042 11,428 NONINTEREST EXPENSE: Salaries and employee benefits 27,730 26,437 53,278 52,509 Occupancy 4,500 3,552 8,904 7,049 Equipment rent, depreciation and maintenance 3,008 2,590 5,874 5,232 Other 12,550 9,635 24,537 19,247 Total noninterest expense 47,788 42,214 92,593 84,037 Income (loss) before income taxes (benefit) and minority interest (8,138 ) 5,181 (13,401 ) 9,692 Income taxes (benefit) (2,701 ) 2,346 (4,696 ) 4,110 Income (loss) before minority interest (5,437 ) 2,835 (8,705 ) 5,582 Minority interest in net losses of consolidated subsidiaries 6,060 3,463 11,519 6,987 NET INCOME $ 623 $ 6,298 $ 2,814 $ 12,569 NET INCOME PER SHARE: Basic $ 0.04 $ 0.37 $ 0.16 $ 0.75 Diluted $ 0.04 $ 0.37 $ 0.16 $ 0.73 Page 5 of 11 CAPITOL BANCORP LIMITED Condensed Consolidated Balance Sheets (in thousands, except share data) (Unaudited) June 30 December 31 2008 2007 ASSETS Cash and due from banks $ 215,686 $ 196,083 Money market and interest-bearing deposits 26,414 26,924 Federal funds sold 258,179 129,365 Cash and cash equivalents 500,279 352,372 Loans held for sale 11,314 16,419 Investment securities: Available for sale, carried at market value 13,219 14,119 Held for long-term investment, carried at amortized cost which approximates market value 30,165 25,478 Total investment securities 43,384 39,597 Portfolio loans: Loans secured by real estate: Commercial 2,022,820 1,917,113 Residential (including multi-family) 805,924 698,960 Construction, land development and other land 840,820 852,595 Total loans secured by real estate 3,669,564 3,468,668 Commercial and other business-purpose loans 811,290 768,473 Consumer 53,775 48,041 Other 29,893 29,519 Total portfolio loans 4,564,522 4,314,701 Less allowance for loan losses (63,904 ) (58,124 ) Net portfolio loans 4,500,618 4,256,577 Premises and equipment 61,393 60,031 Accrued interest income 18,621 19,417 Goodwill and other intangibles 73,496 72,722 Other assets 131,295 84,628 TOTAL ASSETS $ 5,340,400 $ 4,901,763 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Deposits: Noninterest-bearing $ 669,516 $ 671,688 Interest-bearing 3,488,118 3,173,057 Total deposits 4,157,634 3,844,745 Debt obligations: Notes payable and short-term borrowings 440,485 320,384 Subordinated debentures 154,177 156,130 Total debt obligations 594,662 476,514 Accrued interest on deposits and other liabilities 35,049 35,161 Total liabilities 4,787,345 4,356,420 MINORITY INTERESTS IN CONSOLIDATED SUBSIDIARIES 167,090 156,198 STOCKHOLDERS' EQUITY: Common stock, no par value,50,000,000 shares authorized; issued and outstanding: 2008 - 17,317,094 shares 2007 - 17,316,568 shares 273,149 272,208 Retained earnings 113,407 117,520 Undistributed common stock held by employee- benefit trust (580 ) (586 ) Market value adjustment (net of tax effect) for investment securities available for sale (accumulated other comprehensive income/loss) (11 ) 3 Total stockholders' equity 385,965 389,145 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 5,340,400 $ 4,901,763 Page 6 of 11 CAPITOL BANCORP LIMITED Allowance for Loan Losses and Asset Quality Data ALLOWANCE FOR LOAN LOSSES ACTIVITY (in thousands): Periods Ended June 30 Three Month Period Six Month Period 2008 2007 2008 2007 Allowance for loan losses at January 1 $ 61,666 $ 47,052 $ 58,124 $ 45,414 Loans charged-off: Loans secured by real estate: Commercial (2,772 ) (137 ) (3,444 ) (296 ) Residential (including multi-family) (1,013 ) (338 ) (3,163 ) (693 ) Construction, land development and other land (1,761 ) (114 ) (3,120 ) (316 ) Total loans secured by real estate (5,546 ) (589 ) (9,727 ) (1,305 ) Commercial and other business-purpose loans (2,496 ) (1,382 ) (4,297 ) (3,189 ) Consumer (55 ) (97 ) (189 ) (211 ) Other (34 ) (34 ) Total charge-offs (8,131 ) (2,068 ) (14,247 ) (4,705 ) Recoveries: Loans secured by real estate: Commercial 600 7 718 66 Residential (including multi-family) 376 64 460 128 Construction, land development and other land 197 13 223 14 Total loans secured by real estate 1,173 84 1,401 208 Commercial and other business-purpose loans 153 257 583 431 Consumer 24 27 65 72 Other 7 1 7 Total recoveries 1,350 375 2,050 718 Net charge-offs (6,781 ) (1,693 ) (12,197 ) (3,987 ) Additions to allowance charged to expense 9,019 3,990 17,977 7,922 Allowance for loan losses at June 30 $ 63,904 $ 49,349 $ 63,904 $ 49,349 Average total portfolio loans for period ended June 30 $ 4,541,327 $ 3,708,267 $ 4,472,508 $ 3,633,402 Ratio of net charge-offs (annualized) to average portfolio loans outstanding 0.60 % 0.18 % 0.55 % 0.22 % Page 7 of 11 CAPITOL BANCORP LIMITED Selected Supplemental Data ASSET QUALITY (in thousands): June 30 2008 March 31 2008 December 31 2007 Nonaccrual loans: Loans secured by real estate: Commercial $ 23,379 $ 21,497 $ 19,016 Residential (including multi-family) 17,293 17,094 13,381 Construction, land development and other land 40,790 36,704 29,756 Total loans secured by real estate 81,462 75,295 62,153 Commercial and other business-purpose loans 8,716 7,833 5,782 Consumer 137 86 66 Other 18 84 Total nonaccrual loans 90,333 83,214 68,085 Past due (>90 days) loans: Loans secured by real estate: Commercial 503 113 Residential (including multi-family) 1,409 3,407 1,116 Construction, land development and other land 3,613 214 2,531 Total loans secured by real estate 5,022 4,124 3,760 Commercial and other business-purpose loans 346 1,477 714 Consumer 10 23 66 Other 5 Total past due loans 5,378 5,624 4,545 Total nonperforming loans $ 95,711 $ 88,838 $ 72,630 Real estate owned and other repossessed assets 44,991 22,601 16,680 Total nonperforming assets $ 140,702 $ 111,439 $ 89,310 Page 8 of 11 CAPITOL BANCORP LIMITED Selected Supplemental Data EPS COMPUTATION COMPONENTS (in thousands): Periods Ended June 30 Three Month Period Six Month Period 2008 2007 2008 2007 Numerator—net income for the period $ 623 $ 6,298 $ 2,814 $ 12,569 Denominator: Weighted average number of shares outstanding, excluding unvested restricted shares (denominator for basic earnings per share) 17,144 16,961 17,143 16,829 Effect of dilutive securities: Unvested restricted shares 33 15 27 42 Stock options 208 9 351 Total effect of dilutive securities 33 223 36 393 Denominator for diluted earnings per share— Weighted average number of shares and potential dilution 17,177 17,184 17,179 17,222 Number of antidilutive stock options excluded from diluted earnings per share computation 2,494 1,063 2,269 368 AVERAGE BALANCES (in thousands): Periods Ended June 30 Three Month Period Six Month Period 2008 2007 2008 2007 Portfolio loans $ 4,541,327 $ 3,708,267 $ 4,472,508 $ 3,633,402 Earning assets 4,817,307 4,017,948 4,729,691 3,926,022 Total assets 5,191,195 4,328,592 5,092,365 4,233,762 Deposits 4,026,851 3,433,081 3,965,178 3,378,825 Stockholders’ equity 386,688 385,129 387,831 378,217 Page 9 of 11 Capitol Bancorp’s National Network of Community Banks Arizona Region: Arrowhead Community Bank Glendale, Arizona Asian Bank of Arizona Phoenix, Arizona Bank of Tucson Tucson, Arizona Camelback Community Bank Phoenix, Arizona Colonia Bank Phoenix, Arizona Mesa Bank Mesa, Arizona Southern Arizona Community Bank Tucson, Arizona Sunrise Bank of Albuquerque Albuquerque, New Mexico Sunrise Bank of Arizona Phoenix, Arizona Valley First Community Bank Scottsdale, Arizona Yuma Community Bank Yuma, Arizona California Region: Bank of Escondido Escondido, California Bank of Feather River Yuba City, California Bank of San Francisco San Francisco, California Bank of Santa Barbara Santa Barbara, California Napa Community Bank Napa, California Point Loma Community Bank San Diego, California Sunrise Bank of San Diego San Diego, California Sunrise Community Bank Palm Desert, California Colorado Region: Fort Collins Commerce Bank Fort Collins, Colorado Larimer Bank of Commerce Fort Collins, Colorado Loveland Bank of Commerce Loveland, Colorado Mountain View Bank of Commerce Westminster, Colorado Great Lakes Region: Ann Arbor Commerce Bank Ann Arbor, Michigan Bank of Auburn Hills Auburn Hills, Michigan Bank of Maumee Maumee, Ohio Bank of Michigan Farmington Hills, Michigan Brighton Commerce Bank Brighton, Michigan Capitol National Bank Lansing, Michigan Detroit Commerce Bank Detroit, Michigan Elkhart Community Bank Elkhart, Indiana Evansville Commerce Bank Evansville, Indiana Goshen Community Bank Goshen, Indiana Grand Haven Bank Grand Haven, Michigan Kent Commerce Bank Grand Rapids, Michigan Macomb Community Bank Clinton Township, Michigan Muskegon Commerce Bank Muskegon, Michigan Oakland Commerce Bank Farmington Hills, Michigan Ohio Commerce Bank Beachwood, Ohio Paragon Bank & Trust Holland, Michigan Portage Commerce Bank Portage, Michigan Midwest Region: Adams Dairy Bank Blue Springs, Missouri Bank of Belleville Belleville, Illinois Community Bank of Lincoln Lincoln, Nebraska Summit Bank of Kansas City Lee’s Summit, Missouri Nevada Region: 1st Commerce Bank North Las Vegas, Nevada Bank of Las Vegas Las Vegas, Nevada Black Mountain Community Bank Henderson, Nevada Desert Community Bank Las Vegas, Nevada Red Rock Community Bank Las Vegas, Nevada Northeast Region: USNY Bank Geneva, New York Page 10 of 11 Capitol’s National Network of Community Banks – Continued Northwest Region: Bank of Bellevue Bellevue, Washington Bank of Everett Everett, Washington Bank of Tacoma Tacoma, Washington High Desert Bank Bend, Oregon Issaquah Community Bank Issaquah, Washington Southeast Region: Bank of Valdosta Valdosta, Georgia Community Bank of Rowan Salisbury, North Carolina First Carolina State Bank Rocky Mount, North Carolina Peoples State Bank Jeffersonville, Georgia Pisgah Community Bank Asheville, North Carolina Sunrise Bank of Atlanta Atlanta, Georgia Texas Region: Bank of Fort Bend Sugar Land, Texas Bank of Las Colinas Irving, Texas Page 11 of 11
